Truly, J.,
delivered the opinion of the court.
The first instruction for plaintiff is fatally erroneous. By it the jury was told that, if they believed the facts therein stated, “then the defendant is liable to plaintiff in damages in such sum as the jury shall see fit to assess under the instructions of the court as herein given for plaintiff.” This is not the law. Verdicts must be based upon the facts of the case, not upon the whims or wishes, the likes or dislikes, of the members of the jury. A verdict should be, not what the “jury sees fit to assess,” but according to the very rights of the parties as shown by the evidence. A further vice in this instruction is that it restricts the jury in their assessing of damages to a consideration of the instructions “given for the plaintiff.” This is error in any state of case, but particularly where, as in this case, the instructions for plaintiff fail to cover the question of nominal damages, upon which the third instruction for the defendant is based. The instructions for plaintiff and defendant should always be construed together, and, when so considered, *659should correctly announce the law, and constitute one harmonious whole.
The refusal of seventh instruction for plaintiff was correct. The facts disclosed in no view authorized the infliction of punitive damages.
The case is affirmed on cross-appeal, and on direct appeal reversed and remanded.